Citation Nr: 1105484	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, status post 
laminectomy and lumbar fusion, to include entitlement to a total 
disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to November 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which granted service connection for DDD of the lumbar spine, 
status post laminectomy and lumbar fusion, and assigned a 20 
percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran was recently scheduled for a VA examination to assess 
his DDD of the lumbar spine, status post laminectomy and lumbar 
fusion in April 2009.  He apparently requested to reschedule the 
examination, but then did not report for it.  His representative 
has indicated that the Veteran wants a new VA examination and is 
willing to report for that examination.  He also asserts that the 
Veteran has neurological impairment in his lower extremities due 
to his low back disability and requests that he be rated under 
Diagnostic Code 5243.  

The Board finds that given the Veteran's desire and willingness 
for a new examination, he should be so scheduled.  As the Veteran 
appears to receive ongoing treatment for his back, his recent VA 
treatment records and treatment records from Zenko Hrynkiw, M.D. 
should also be obtained.

In a recent case, the United States Court of Appeals for Veterans 
Claims ("the Court") held that if a claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then the issue of whether a TDIU as a result of that 
disability is warranted becomes part of the claim for an 
increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
That matter has been raised in this case.  

A review of the claims folder does not reveal that the RO has 
addressed the issue of entitlement to a TDIU.  Since entitlement 
to a TDIU is part of the Veteran's increased rating claim, the 
proper remedy here is for the Board to remand, rather than refer, 
the TDIU component of the increased rating issue to the RO for 
proper development and adjudication.  Rice, 22 Vet. App. at 453- 
54 (2009).  On remand, the RO/AMC must send the Veteran a letter 
that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, regarding his claim for 
entitlement to a TDIU.  

Finally, the Veteran submitted additional evidence to the Board 
in October 2009 without a waiver of RO consideration.  Thus, a 
remand is warranted for the issuance of a supplemental statement 
of the case.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for 
a TDIU; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
and (3) the information or evidence that he 
is expected to provide.  A copy of this 
notification must be associated with the 
claims folder.

2.  Obtain and associate with the claims 
file copies of the Veteran's treatment 
records from the Birmingham VAMC, dated 
since December 2008.  

3.  Obtain and associate with the claims 
file copies of the Veteran's treatment 
records from Zenko Hrynkiw, M.D., dated 
since October 2007.  

4.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The claims 
file must be made available to and reviewed 
by the examiner pursuant to conduction of 
the examination.  All indicated tests and 
studies should be performed.  

The examiner should identify and describe 
in detail all residuals attributable to the 
Veteran's service- connected degenerative 
disc disease of the lumbar spine, status 
post laminectomy and lumbar fusion.

The examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.

The examiner should conduct range of motion 
testing of the lumbar spine.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed:  (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

With regard to any neurological disability 
resulting from the service-connected 
disability, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

The examiner must provide an opinion as to 
whether the Veteran's lumbar spine 
disability renders him unable to secure or 
follow a substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience when arriving at 
this conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Review the examination report obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

6.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the claim remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

